t c summary opinion united_states tax_court ali and arlene mohammadpour petitioners v commissioner of internal revenue respondent docket no 3787-06s filed date ali mohammadpour pro_se emly b berndt for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the underlying issue to be resolved is whether ali mohammadpour’s mr mohammadpour gambling activity constituted a trade_or_business resolution of this issue will affect petitioners’ entitlement to a claimed child_tax_credit and the amount of petitioners’ allowable itemized_deductions background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference mr mohammadpour is a certified_public_accountant during he conducted an accounting services business as a sole_proprietorship arlene mohammadpour was employed elsewhere as a payroll clerk petitioners timely filed a joint form_1040 u s individual_income_tax_return for in which they reported adjusted_gross_income of dollar_figure and claimed a child_tax_credit of dollar_figure in computing their adjusted_gross_income petitioners reported dollar_figure of wage income and by means of a schedule c profit or loss from business reported dollar_figure of net profit from mr mohammadpour’s accounting services business petitioners included a second schedule c with their return in which they reported dollar_figure of gross_income from mr mohammadpour’s gambling activity which was offset by gambling_losses in the same amount on the basis of information provided to respondent by means of form w-2g certain gambling winnings respondent adjusted petitioners’ return to reflect gross_income from gambling of dollar_figure dollar_figure more than petitioners reported as well as an additional dollar_figure of interest_income petitioners do not dispute these adjustments respondent also determined that mr mohammadpour’s gambling activity did not constitute a trade_or_business and therefore his losses from gambling should not have 2in their return petitioners reported dollar_figure of wage income and dollar_figure of net profit from mr mohammadpour’s accounting services business in petitioners reported dollar_figure of wage income and dollar_figure of net profit from mr mohammadpour’s accounting services business in petitioners reported dollar_figure of wage income and dollar_figure of net profit from mr mohammadpour’s accounting services business petitioners consistently reported mr mohammadpour’s occupation as that of accountant 3petitioners first reported mr mohammadpour’s gambling activity on their return where they reported dollar_figure of gambling income and claimed a deduction of dollar_figure on schedule a itemized_deductions for a gambling loss in their return petitioners reported by means of schedule c dollar_figure of gambling income offset by gambling_losses in the same amount in their return petitioners reported by means of schedule c dollar_figure of gambling income offset by gambling_losses in the same amount 4generally gambling winnings are reportable to the internal_revenue_service irs by the payer with a statement provided to the winner if the payment is dollar_figure or more see sec_6041 been reported as a loss from business instead respondent allowed a deduction of dollar_figure for the claimed loss from gambling as a schedule a itemized_deduction reclassification of mr mohammadpour’s gambling activity resulted in the disallowance of petitioners’ claimed child_tax_credit and in a reduction in the amount of otherwise allowable itemized_deductions discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent hence petitioners bear the burden of proving that respondent’s deficiency determinations are incorrect in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible sec_162 a taxpayer may have more than one trade_or_business 73_tc_766 calvao v commissioner tcmemo_2007_57 barrish v commissioner tcmemo_1984_602 for a taxpayer engaged in the trade_or_business of gambling gambling_losses are deductible from gross_income in arriving at adjusted_gross_income see sec_62 however for a taxpayer not in the trade_or_business of gambling gambling_losses are not taken into account in computing adjusted_gross_income but rather are deductible as an itemized_deduction in arriving at taxable_income see sec_63 petitioners do not dispute that if they are required to report mr mohammadpour’s gambling_losses as an itemized_deduction they are not entitled to the child_tax_credit and their itemized_deductions are as determined by respondent however they contest respondent’s categorization of mr mohammadpour’s losses from gambling as an itemized_deduction claiming that his gambling activity was a trade_or_business the supreme court in 480_us_23 held that a taxpayer may be in the trade_or_business of gambling where he or she engages in the gambling activity with continuity and regularity and with the primary purpose of making a profit a sporadic activity hobby or amusement diversion 5regardless of whether a taxpayer’s gambling activity constitutes a trade_or_business sec_165 provides losses from wagering transactions shall be allowed only to the extent of the gains from such transactions see also sec_1_165-10 income_tax regs petitioners do not dispute that sec_165 limits their gambling loss deduction to the amount of their winnings nor do they seek to offset gambling_losses against income from other sources or to carry over gambling_losses to other tax years does not qualify id pincite resolution of the issue of whether gambling activity constitutes a trade_or_business requires an examination of the facts in each case id pincite 312_us_212 the taxpayer in groetzinger pursued his gambling activity full time attending the racetrack days a week for weeks or days during the tax_year in question and devoting to hours each week to gambling-related endeavors he had no profession or type of employment other than gambling during the 48-week period and kept detailed records of his daily winnings and losses mr mohammadpour in contrast dedicated approximately hours to his gambling activity in or approximately hours per week on average which appear to have been distributed over days petitioners reported no net_income from mr mohammadpour’s gambling activity on their return for the year in issue or but reported substantial amounts of wage income and net profit from mr mohammadpour’s accounting services business over that period it is evident and mr mohammadpour admitted that petitioners relied on other sources of income for their livelihood for as in other years 6cf barrish v commissioner tcmemo_1984_602 in which the taxpayer listing his occupation on his returns as continued also in contrast to the taxpayer in commissioner v groetzinger supra petitioners did not keep reliable records of mr mohammadpour’s gambling activity this was due in part to error and also to the fact that mr mohammadpour intentionally ignored for record-keeping purposes bets on which he won less than dollar_figure and which therefore were not reported to the irs by means of form w-2g these winning bets of less than dollar_figure made up approximately percent of all mr mohammadpour’s bets in other words petitioners adopted record-keeping practices which would merely approximate mr mohammadpour’s gambling performance such is inconsistent with a conclusion that mr mohammadpour engaged in his gambling activity with the primary purpose of making a profit as we found in calvao v commissioner supra p etitioner’s efforts are consistent with the desire to win money however we find petitioner’s desire to win money and his strategy for doing so is also consistent with gambling purely for its entertainment or recreational aspects on the record before us we are unable to conclude that mr mohammadpour’s gambling activity was a trade_or_business even continued attorney handicapper and attorney greyhound racing wagerer reported dollar_figure of net_income from his gambling activity and dollar_figure from his business as an attorney 7mr mohammadpour testified that in preparing petitioners’ return he overlooked some records of winnings and we did not account for the recent amounts of perhaps no more than dollar_figure maximum as a second trade_or_business to that of mr mohammadpour’s accounting services business we do not detect the level of continuity or regularity of gambling activity that is required by commissioner v groetzinger supra furthermore we cannot say that the primary purpose of mr mohammadpour’s gambling activity was to make a profit concluding we hold that respondent properly disallowed petitioners’ claimed gambling loss other than as an itemized_deduction consequently petitioners are not entitled to the child_tax_credit and their itemized_deductions are as determined by respondent to reflect the foregoing decision will be entered for respondent
